           Case 3:20-cv-05110-VC Document 20 Filed 11/04/20 Page 1 of 3




 1   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 2   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205

 5   Taylor T. Smith*
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809

 9   *Pro Hac Vice

10   Attorneys for Plaintiff and the Class

11                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13    J. SCOTT THREDE, LOUIS
      FLOYD, SYLVIA SCHICK, and                         Case No. 3:20-cv-05110-VCS
14    MARIA SCHAFFER, individually and on
                                                         PLAINTIFFS’ NOTICE OF VOLUNTARY
      behalf of all others similarly                     DISMISSAL OF BRANDREP, LLC
15    situated,                                          WITHOUT PREJUDICE PURSUANT TO
                                                         FEDERAL RULE OF CIVIL
16                   Plaintiff,                          PROCEDURE 41(a)(1)(A)(i)
17    v.
      BRANDREP, LLC, a Delaware limited
18    liability company,

19                   Defendant.

20   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

21          PLEASE TAKE NOTICE that Plaintiffs J. Scott Threde, Louis Floyd, Sylvia Schick, and

22   Maria Schaffer (collectively “Plaintiffs”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), give notice

23   that they voluntarily dismiss all claims asserted against BrandRep, LLC (“Defendant”) in this

24   action as to themselves in their individual capacity without prejudice. Defendant has neither

25   answered Plaintiffs’ Complaint, nor filed a motion for summary judgment. Accordingly, the claims

26   against Defendant may be dismissed without prejudice without an Order of the Court.

27

28                                                 Respectfully submitted,

      NOTICE OF DISMISSAL                        -1-
          Case 3:20-cv-05110-VC Document 20 Filed 11/04/20 Page 2 of 3




 1   Dated: November 4, 2020            J. SCOTT THREDE, LOUIS FLOYD, SYLVIA
 2                                      SCHICK, and MARIA SCHAFFER, individually
                                        and on behalf of all others similarly situated,
 3
                                        /s/ Taylor T. Smith
 4                                      One of Plaintiff’s Attorneys
 5
                                        Rebecca Davis (SBN 271662)
 6                                        rebecca@lozeaudrury.com
                                        LOZEAU DRURY LLP
 7                                      1939 Harrison St., Suite 150
                                        Oakland, CA 94612
 8                                      Telephone: (510) 836-4200
                                        Facsimile: (510) 836-4205
 9
                                        Taylor T. Smith (admitted pro hac vice)
10                                        tsmith@woodrowpeluso.com
                                        Woodrow & Peluso, LLC
11                                      3900 East Mexico Avenue, Suite 300
                                        Denver, Colorado 80210
12                                      Telephone: (720) 907-7628
                                        Facsimile: (303) 927-0809
13
                                        Counsel for Plaintiffs and the Class
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

      NOTICE OF DISMISSAL               -2-
             Case 3:20-cv-05110-VC Document 20 Filed 11/04/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2            The undersigned hereby certifies that a true and correct copy of the above titled document

 3   was served upon counsel of record by filing such papers via Court’s ECF system on November 4,

 4   2020.

 5                                                         /s/ Taylor T. Smith

 6

 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

      NOTICE OF DISMISSAL                          -3-
